ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald J. Johnson has committed professional misconduct, namely misappropriation of client funds and commingling of funds, failure to maintain required trust account and business account books and records and issuance of trust account checks payable to himself; and
WHEREAS, the respondent has waived his right to answer the petition and unconditionally admits the allegations of the petition, has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility and has entered into a stipulation with the Director wherein he acknowledges that, based on his admitted conduct, the Director will recommend disbarment and in which he agrees to the imposition and payment of $900 in costs; and
WHEREAS, this court has independently reviewed the record and agrees that the recommended disbarment is the appropriate discipline,
IT IS HEREBY ORDERED that Ronald J. Johnson is disbarred and shall pay to the Director $900 in costs.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice